Citation Nr: 1613572	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus. 

2. Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right foot with plantar fasciitis. 

3. Entitlement to an increased disability rating for degenerative changes of the right knee, rated as noncompensably disabling prior to March 20, 2009, and as 10 percent disabling thereafter. 

4. Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966 and from December 1975 to December 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so the Veteran is afforded every possible consideration. 

The Board previously remanded this case in September 2014 for additional development.  Specifically, to obtain treatment records pertaining to the Veteran's right knee surgery and other VA treatment records from 2009 and thereafter. 

The record reflects that treatment records from the Denver VAMC and Tampa VAMC have been obtained through August of 2014.

However, the Veteran reported in a January 2015 correspondence, that he received treatment at the Denver VAMC through the end of 2014, with visits to the emergency room, as well as treatment from his private physician Dr. G., at the Denver Medical Center.  Records of the Veteran's reported treatment have not been associated with the electronic claims file.  VA is on notice of records that may be probative to the claim.  On, remand the RO must obtain authorizations from the Veteran and request all outstanding private medical records.  The RO must also associate all outstanding VA medical records with the Veteran's claim file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Also, the Board notes that the Veteran asserted in his December 2013 VA-Form 9 that his service-connected type II diabetes mellitus, right foot and right knee disabilities have worsened.  The Board notes that the Veteran was afforded a VA examination in April 2015 in relation to his knees.  With regard to his type II diabetes mellitus and right foot disabilities, however, the Veteran's last VA examination was in September 2012.  Therefore, a remand is necessary to afford the Veteran an additional VA examination to ascertain the current nature and severity of his service-connected type II diabetes mellitus, and degenerative changes of the right foot with plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with claims file the Veteran's VA treatment records from August 2014 to date, as well as private treatment records from the Veteran's private physician Dr. G. 

2. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected type II diabetes mellitus.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After a complete review of the claims file, the VA examiner should specifically respond to the following:

a). Determine whether the Veteran's type II diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  

b). Discuss whether the Veteran's type II diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

A complete rationale for all opinions must be provided.  

3. Then, schedule the Veteran for a VA podiatry examination to evaluate the severity of symptoms associated with his right foot plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a). Indicate all manifestations of the right foot plantar fasciitis.

b). Indicate whether the plantar fasciitis results in limitation of motion of a foot or ankle. 

c). Estimate the severity of the impairment associated with the right foot plantar fasciitis, specifically indicating whether it is slight, moderate, moderately severe, or severe. 

d). Identify any functional impairment associated with the Veteran's right foot plantar fasciitis, including what kind of employment limitations that might result.

A complete rationale for all opinions must be provided.  

4. Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

